DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/795,733, filed on 02/20/2020, claims foreign priority to REPUBLIC OF KOREA KR10-2019-0088551 filed on 07/22/2019.
 Response to Amendment
	This Office Action is in response to the amendments submitted on 06/20/2022
Doc Code, and based on further search and consideration.  Claims 1, 12, 17 are currently amended, claim 5 is canceled.  Claims 1-4, 6-15, 17-20 are pending and ready for examination.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “level… less than that of a top surface of the lower dielectric” of claims 1, 12, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 17 recite the limitation “a level […] less than that of a top surface of the lower dielectric”.  Because “a level less than that of a top surface” does not appear in the drawings, and because it is unclear whether level means a thickness or a height or metallization level or some other property, or what the height or thickness should be measured from, a person having ordinary skill in the art at the time of filing would not reasonably be apprised of the scope of the invention.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “a top surface coplanar with the top surface of the lower dielectric layer.”
	Claim 1 recites the limitation “a top surface of the lower dielectric layer.”  But there is already “a top surface of the lower dielectric layer” in claim 1.  It is therefore unclear whether applicant means to claim the same top surface, or a different top surface.  For the purposes of examination and to further compact prosecution, the second “a top surface of the lower dielectric layer” will be read as “the top surface of the lower dielectric layer.”
	Remaining claims depend from 1, 12, or 17, and are rejected for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 6-8, 10-15 are rejected under 35 U.S.C. 103 as being obvious over Alur (US 10163798 B1) in view of Tanaka (US 20150181703 A1). 
Regarding claim 1, Alur discloses:
 A semiconductor package (Title, fig 1F), comprising: 
a redistribution substrate (110); and 
a semiconductor chip (140) on (supported by) a top surface of the redistribution substrate, wherein the redistribution substrate includes: 
an under-bump pattern (112); 
a lower dielectric layer (113) that covers a sidewall of the under-bump pattern; and a first redistribution pattern (e.g. 120, 118, 116, etc) on the lower dielectric layer, the first redistribution pattern including a first line part (e.g. 118), 
Alur does not explicitly disclose that the first redistribution pattern includes a first conductive layer on a top surface of the lower dielectric layer and a first seed layer between the top surface of the lower dielectric layer and the first conductive layer.
However, it is common in the art to form a redistribution layer by applying a seed layer on a top surface of a lower dielectric layer, then a conductive pattern.  For example, Tanaka discloses:
 a first redistribution pattern (12, fig 9b; wiring structure, title) includes a first conductive layer (52b, fig 1b, 9b) on a top surface of the lower dielectric layer (51 fig 1b) and a first seed layer (57a fig 1b) between the top surface of the lower dielectric layer and the first conductive layer.
This allows for a finer wiring formation, and improves the ability to form a variety of wiring sizes, which in turn reduces delamination, as disclosed by Tanaka at e.g. para 0122, 0124.  A person having ordinary skill in the art at the time of filing could substitute the redistribution layers 110 of Alur with the redistribution layers 12 of Tanaka, in order to arrive at the predictable result of reducing delamination, as disclosed by Tanaka.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image1.png
    347
    710
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    452
    488
    media_image2.png
    Greyscale


Further, the combination of Alur and Tanaka discloses: 
The first seed layer (51a, fig 1b Tanaka) extending onto and contacting a top surface of the under-bump pattern (112, fig 1f Alur),
Wherein the top surface of the under-bump pattern has a level the same as or less than that of a top surface of the lower dielectric layer (limitation interpreted as a top surface coplanar with the top surface of the lower dielectric layer, see 112b above; top surface of 112 coplanar with back surface of 113, fig 1f Alur, col 4 ln 18-23),
wherein a width at the top surface of the under-bump pattern is greater than a width at a bottom surface of the under-bump pattern (112 is a downward-pointed trapezoid, fig 1F Alur), 
wherein the under-bump pattern narrows from the top surface of the under- bump pattern to the bottom surface of the under-bump pattern to form a tapered shape (Fig 1F Alur) having a side surface that extends linearly from the top surface of the under-bump pattern to the bottom surface of the under-bump pattern (Fig 1F Alur), and 
wherein a thickness of the under-bump pattern is greater than a thickness of the first line part (annotated fig 1F Alur).  

Regarding claim 2, Alur discloses that the first redistribution pattern further includes a first via part (e.g. 116) between the under-bump pattern and the first line part.  
Regarding claim 3, Alur discloses that a width of the first via part (a width at the bottom of 116) is less than the width at the top surface of the under-bump pattern (fig 1F).  
Regarding claim 6, Alur discloses that the first line part includes a plurality of first line parts (any arbitrarily-selected line parts, e.g. 122 and nearby line parts) that are spaced apart from each other, and wherein a maximum interval between a bottom surface of the lower dielectric layer and bottom surfaces of the first line parts is 100% to 130% of a minimum interval between the bottom surface of the lower dielectric layer and the bottom surfaces of the first line parts (maximum and minimum intervals, annotated fig 1F).  
Regarding claim 7, Alur discloses an upper dielectric layer (135) on the lower dielectric layer; and   a second redistribution pattern (144) on a top surface of the upper dielectric layer, the second redistribution pattern including a second line part (144), wherein the thickness of the under-bump pattern is greater than a thickness of the second line part (fig 1F).  
Regarding claim 8, Alur discloses an external terminal (160) on the bottom surface of the under-bump pattern.  
Regarding claim 10, Alur discloses a connection substrate (135) on the redistribution substrate, the connection substrate including a plurality of base layers (TL layers, fig 1F) and a conductive structure (e.g. 130), wherein the connection substrate has a hole (bridge recess 136 around chip 140), and wherein the semiconductor chip is disposed in the hole (Fig 1F).  
Regarding claim 11, Alur discloses a conductive structure (e.g. 130 and surrounding metallizations) on the top surface (111) of the redistribution substrate, the conductive structure being spaced apart from the semiconductor chip (fig 1F); and a molding layer (142) on the top surface of the redistribution substrate, the molding layer encapsulating the semiconductor chip and a sidewall of the conductive structure (Figs 1F and 2, molding layer in bridge recess and to the side of the conductive structures).  

Regarding claim 12, Alur discloses: a semiconductor package (title, fig 1F), comprising: 
a redistribution substrate (110); 
a semiconductor chip (140) on (supported by) a top surface of the redistribution substrate and 
a solder terminal (160) on a bottom surface of a redistribution substrate wherein the redistribution substrate includes: 
an under-bump pattern (112); 
a dielectric layer (113) that covers a sidewall of the under-bump pattern; and 
a redistribution pattern (traces in 110) on the under-bump pattern and on a dielectric layer (fig 1F), the redistribution pattern being coupled to the under-bump pattern (fig 1F),
 wherein the solder terminal is on a bottom surface of the under-bump pattern,
 wherein the redistribution layer includes
 a conductive layer including a via part (e.g. 116) and a line part (e.g. 118), the line part extending in a horizontal direction and connected to the via part.
Alur does not expressly disclose a seed layer covering a bottom surface and side surfaces of the via part and a surface of the line part.
However, it is common in the art to form a redistribution layer by applying a seed layer on a top surface of a lower dielectric layer, then a conductive pattern.  For example, Tanaka discloses:
a seed layer (57a fig 1b) covering a bottom surface and side surfaces of the via part (57) and a surface of the line part (bottom surface of 52).
This allows for a finer wiring formation, and improves the ability to form a variety of wiring sizes, which in turn reduces delamination, as disclosed by Tanaka at e.g. para 0122, 0124.  A person having ordinary skill in the art at the time of filing could substitute the redistribution layers 110 of Alur with the redistribution layers 12 of Tanaka, in order to arrive at the predictable result of reducing delamination, as disclosed by Tanaka.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Further regarding claim 12, the combination of Alur and Tanaka discloses the seed layer being in spaced apart from a top surface of the line part (Tanaka fig 1b, seed 57a is below line 52b), 
wherein the sidewall of the under-bump pattern (side of 112 contacts 113, Alur fig 1F) is in direct contact with the dielectric layer,
wherein a top surface of the under-bump pattern has a level the same as or less than that of a top surface of the dielectric layer (top surface of 112 exposed from back surface of 113, fig 1f Alur, col 4 ln 18-23),
wherein a bottom surface of the seed layer (bottom of 51a, fig 1b Tanaka) contacts the top surface of the under-bump pattern (112, fig 1f Alur),
wherein the seed includes different material from the under-bump pattern (seed of stacked Ti and Cu, TaN, etc, Tanaka para 0050-51; UBM 112 of copper, col 4 ln 43-48), wherein an angle between the sidewall and a top surface of the under-bump pattern is an acute angle (acute angle, annotated and excepted Alur fig 1F).
Alur arguably does not explicitly disclose that an angle between the sidewall and a bottom surface of the under-bump pattern is in a range from 105 degrees to 135 degrees.  
	However, Alur does disclose that this angle is an obtuse angle (annotated and excerpted fig 1F).  In addition, Tanaka discloses a similar structure 42, para 0036, in which the taper is adjusted so that adhesion is improved between the tapered structure and the surrounding material.  
It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to determine the workable or optimum value for the angle of the taper of the UBM 112 of Alur through routine experimentation and optimization to obtain optimal or desired device performance because the amount of taper is a result-effective variable (affecting the adhesion, as disclosed by Tanaka at e.g. para 0036) and there is no evidence indicating that the particular claimed range is critical or produces any unexpected results.  Additionally, it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05.  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)


    PNG
    media_image3.png
    422
    745
    media_image3.png
    Greyscale

Regarding claim 13, the combination of Alur and Tanaka of claim 12 further discloses that the sidewall extends linearly from the top surface to the bottom surface of the under-bump pattern (fig 1F Alur) wherein the under-bump pattern narrows from the top surface of the under- bump pattern to the bottom surface of the under-bump pattern to form a tapered shape (fig 1F Alur), and wherein the dielectric layer exposes the bottom surface of the under-bump pattern (dielectric 113 does not cover bottom surface of 112, Alur fig 1F).  
Regarding claim 14, the combination of Alur and Tanaka of claim 12 further discloses that the bottom surface of the under-bump pattern is coplanar with a bottom surface of the dielectric layer (bottom of 112 and 113 are coplanar, Alur).  
Regarding claim 15, the combination of Alur and Tanaka of claim 12 further discloses that a width of the via part (a width at the bottom of 116, Alur) is less than a width of the under-bump pattern (a width at the top of 112, Alur).  

Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alur (US 10163798 B1) in view of Tanaka (US 20150181703 A1), as applied to claim 1 above, and further in view of Tsai (US 20180308800).
Regarding claim 4, Alur arguably does not explicitly disclose that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  
However, the Alur does disclose that the thickness of the underbump pattern is greater than the thickness of the first line part.  (e.g. fig 1F).  Additionally, it is common to make the outermost level of an interconnect quite thick, in order to provide enough metal to absorb the heat from soldering.  For example, Tsai discloses a semiconductor package (title, fig 1H) wherein the thickness of the under-bump pattern (150) is 2.5 to 10 times the thickness of the first line part (170, 180).
The underbump pattern of Alur could be formed to the thickness ratio of Tsai, so that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  In the combination, the under-bump patterns (of both Alur and Tsai) would continue to provide electrical connections to bumps, as disclosed by both Alur and Tsai, while the metal thickness would provide a heat sink to prevent damage to the redistribution layer during soldering.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image4.png
    526
    744
    media_image4.png
    Greyscale

Regarding claim 9, Alur arguably does not expressly disclose a lower under-bump pattern between the under-bump pattern and the external terminal.
However, it is common in the art to apply additional structures between underbump metallizations and solder layers, or external terminals.  For example, Tsai discloses a lower under-bump pattern (262, fig 1H) between the under-bump pattern (150) and the external terminal, and a seed pattern (266, para 0058) between the lower under-bump pattern and the under-bump pattern, wherein the lower under-bump pattern includes a material different from a material of the under-bump pattern (266 may include Ti alloy, Cu, Cu alloy, another suitable seed material, para 0058; 150 may include Cu, aluminum (Al), tungsten (W), gold (Au), another suitable material, or a combination thereof, para 0025.)  The external terminal of Alur could be substituted with the external terminal (including 264, 262, 266) of Tsai, to arrive at the predictable result of providing an alternate external terminal configuration in which the lower under-bump patterns 262 provide clearance between the package and the material to which it is attached.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alur (US 10163798 B1) in view of in view of Tsai (US 20180308800). 
Regarding claim 17, Alur discloses a semiconductor package (title, fig 1F), comprising: 
a redistribution substrate (110); 
a semiconductor chip (140) on a top surface (111) of the redistribution substrate; and 
a soldier terminal (160) on a bottom surface of the redistribution substrate;
wherein the redistribution substrate includes: 
a conductive terminal pad (112).
Alur arguably does not disclose a lower under-bump pattern provided on a bottom surface of the conductive terminal pad and including different material from the conductive terminal pad.
However, it is common in the art to apply additional structures between underbump metallizations and solder layers, or external terminals.  For example, Tsai discloses:
 a lower under-bump pattern (140, seed layer, para 0059, fig 1E) provided on a bottom surface of a conductive terminal pad (150) and including different material from the conductive terminal pad (lower pattern 140 of Ti, etc, Tsai para 0024; 150 of Cu, al, etc, Tsai para 0025; 112 of Cu Alur col 2 ln 45).
 Because both the conductive terminal pad 112 of Alur and the conductive terminal pad 150 of Tsai are formed for the purpose of providing a surface for further connections (Alur col 4 ln 16-23; Tsai para 0034), a person having ordinary skill in the art at the time of filing could have added the lower under-bump pattern of Tsai to the pad 112 of Alur, in order to promote adhesion and protect the pad from oxidation, as disclosed by Tsai at e.g. para 0052.   In the combination, the elements would continue to perform the same as they do separately: the pad 112 of Alur would continue to provide a pathway for further electrical connections, as disclosed by Alur at e.g. col 4 ln 16-23, while the lower underbump pattern 140 of Tsai would continue to protect the pad, as disclosed by Tsai at e.g. para 0052.  Given this, one of ordinary skill in the art at the time of filing would have recognized that adding a lower underbump pattern to the pad 112 of Alur would predictably result in improved adhesion and reduced diffusion.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 17, the combination of Alur and Tsai discloses:
a lower dielectric layer (130 Alur) that covers a sidewall of the conductive terminal pad; 
a line pattern (e.g. 52 Alur) on the lower dielectric layer; and 
a via (e.g. 114 Alur) between the conductive terminal pad and the line pattern, the via being in contact with a top surface of the conductive terminal pad (fig 1F Alur), 
wherein the top surface of the conductive terminal pad has a level the same as or less than that of a top surface of the lower dielectric layer (limitation interpreted as a top surface coplanar with the top surface of the lower dielectric layer, see 112b above; top surface of 112 coplanar with back surface of 113, fig 1f Alur, col 4 ln 18-23),
wherein the conductive terminal pad narrows from the top surface of the conductive terminal pad to the bottom surface of the conductive terminal pad to form a tapered shape (tapered shape, fig 1F Alur), 
wherein a thickness of the conductive terminal pad is greater than a thickness of the line pattern (annotated fig 1F Alur) wherein the solder terminal (160 Alur) is provided on a bottom surface of the lower under bump pattern, 
wherein a width of the via (width at the bottom of 116 Alur) is less than a width (width at the top of 112 Alur) of the conductive terminal pad and 
wherein the lower under bump pattern does not extend on a bottom surface of the lower dielectric layer (140 covers the conductive terminal pad and does not extend on a bottom surface of the lower dielectric layer; fig 1E Tsai).

Regarding claim 19, the combination of Alur and Tsai of claim 17 arguably does not explicitly disclose that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  
However, Alur does disclose that the thickness of the underbump pattern is greater than the thickness of the first line part.  (e.g. fig 1F).  Additionally, it is common to make the outermost level of an interconnect quite thick, in order to provide enough metal to absorb the heat from soldering.  For example, Tsai discloses a semiconductor package (title, fig 1H) wherein the thickness of the under-bump pattern (150) is 2.5 to 10 times the thickness of the first line part (170, 180).
A person having ordinary skill in the art at the time of filing could form the underbump pattern of Alur could be formed to the thickness ratio of Tsai, so that the thickness of the under-bump pattern is 2.5 to 10 times the thickness of the first line part.  This would arrive at the predictable result of providing additional metal to serve as a thermal sink to prevent damage to the redistribution layer, as taught by Tsai at e.g. para 0080.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alur (US 10163798 B1) in view of in view of Tsai (US 20180308800), as evidenced by Tanaka (US 20150181703 A1).
Regarding claim 18, Alur arguably does not explicitly disclose that an angle between the sidewall and a bottom surface of the under-bump pattern is in a range from 105 degrees to 135 degrees.  
However, Alur does disclose that this angle is an obtuse angle (annotated and excerpted fig 1F).  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to determine the workable or optimum value for the angle of the taper of the UBM 112 of Alur through routine experimentation and optimization to obtain optimal or desired device performance because the amount of taper is a result-effective variable (affecting the adhesion, as disclosed by Tanaka at e.g. para 0036) and there is no evidence indicating that the particular claimed range is critical or produces any unexpected results.  Additionally, it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05.  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

    PNG
    media_image3.png
    422
    745
    media_image3.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alur (US 10163798 B1) in view of in view of Tsai (US 20180308800), and further in view of Tanaka (US 20150181703 A1).
Regarding claim 20, the combination of Alur and Tsai of claim 17 discloses that the lower dielectric layer includes a first dielectric layer and a second dielectric layer that are stacked (layer 113 may include layer 109, fig 1F Alur).
The combination of claim 17 arguably does not expressly disclose that the via is provided in the second dielectric layer, and the line pattern is provided on a top surface of the second dielectric layer and is connected to the via.  
However, positioning the line pattern on top of the underlying dielectric and extending the vias therethrough is commonplace in the art.  For example, Tanaka discloses:
 the lower dielectric layer (51, 51,  fig 1b, 9b) includes a first dielectric layer and a second dielectric layer that are stacked (fig 1b, 9b) and a via (51x) is provided in the second dielectric layer, and the line pattern is provided on a top surface of the second dielectric layer and is connected to the via.   
A person having ordinary skill in the art at the time of filing could have substituted the dielectric layer arrangement of Tseng for the dielectric layer arrangement of Alur, in order to arrive at the predictable result of providing a redistribution structure, because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of forming a redistribution layer.  Additionally, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

    PNG
    media_image2.png
    452
    488
    media_image2.png
    Greyscale

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered.
Regarding the rejections under 103 over Alur in view of Tsai:
	Applicant argues that Tsai’s conductive layer 170 (seed layer, which applicant does not concede) does not contact a top surface of the under bump pattern where the top surface of the under bump pattern has a level the same as, or less than, that of a top surface of the lower dielectric layer.  The top surface of Tsai’s under bump pattern is not at a level the same as, or less than, the lower dielectric layer.  (page 12, remarks of 06/20/2022).
Examiner’s response:
Regarding claims 1 and 12, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 17, the claim does not require via or trace having a seed layer.  Thus, Alur discloses a via (114, Alur fig 1F) being in contact with a top surface of the conductive terminal pad (112), wherein the top surface of the conductive terminal pad has a level the same as or less than that of a top surface of the lower dielectric layer (limitation interpreted as a top surface coplanar with the top surface of the lower dielectric layer, see 112b above; top surface of 112 coplanar with back surface of 113, fig 1f Alur, col 4 ln 18-23).
Regarding the claim amendments:
In the amendments to the claims submitted 06/20/2022, the new limitations appear as pixelated and faint, such that the text cannot be recognized by the Office’s OCR.  This may be because the claim amendments were submitted in color, or a grayscale different from the color of other portions of the claims.  The examiner has attempted to type Applicant’s claim amendments into the present document.  Because errors may arise during manual transcription, the examiner respectfully requests that amendments be submitted in the same font and color as surrounding text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817